Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific limitations, with regard to claims 1 and 13 of “analyzing use history of the user, in response to the request, to predict usage of a game and to identify a data center that was last used to play the game by the user, the identified data center having an instance of the game loaded on a server of the data center and available for assignment to the user; assigning the instance of the game to the user, the assigning causing user data of the user to be associated with the instance of the game to enable interactivity with the game via a client device;” in combination with the remainder of the limitations of the claims is neither anticipated nor made obvious over the prior art of record in the examiner’s opinion.
Justice et al., teaches assigning a game client to a server instance based on various criteria including user history and connection performance data. Greenfield et al., teaches a computer system which teaches assigning user data requests to server or region mappings and serving or reallocating users based on the status of data availability for requests and server capacity. Lucas, teaches a gaming system for on connection predicting the game a user intends to play and pre-loading game assets based on the prediction. However, none of these systems teach predicting the usage of a game and identifying a data center that was last used to play the game by the user, and to assign the user to that data center for gameplay where it has an instance of the game loaded and available for assignment to the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715